Judgment, Supreme Court, New York County (Edward Sheridan, J.), ren*305dered February 27, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Since "specific intent” is not an element of criminal sale of a controlled substance in the third degree, the trial court properly instructed the jury that the People were required to prove that defendant "knowingly” offered to sell the narcotics to the undercover officer (People v Kaplan, 76 NY2d 140, 144-145).
Nor did the court err when it granted the People’s application to close the courtroom after a Hinton hearing (People v Hinton, 31 NY2d 71, cert denied 410 US 911), where the undercover officer had numerous cases pending from purchases which he made in the area after the instant crime; he had received several "serious” threats to his life; and he was still an active undercover in the same area. Concur—Murphy, P. J., Ellerin, Rubin, Tom and Mazzarelli, JJ.